Case 2:18-cv-09276-DMG-PLA Document 81 Filed 06/19/20 Page 1 of 1 Page ID #:2503



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL

  Case No.    CV 18-9276-DMG (PLAx)                                    Date     June 19, 2020

  Title Claudia Sarahi Rueda Vidal v. Homeland Security, et al.


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                Kane Tien                                               Miriam Baird
               Deputy Clerk                                             Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
             Oscar Ramallo                                         James J. Walker, USDOJ
              John C. Ulin                                        Jeffrey S. Robins, USDOJ

  Proceedings: PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [67]

                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [69]

         The cause is called and counsel state their appearance. The hearing is held via
  videoconference. The Court hears argument. Plaintiff shall file a supplemental brief re the
  impact on this case, if any, of the U.S. Supreme Court’s recent decision in DHS v. Regents of the
  UC, et al., by June 26, 2020 and the Government shall file its supplemental brief by July 3, 2020.
  The briefs shall not exceed five (5) pages. Thereafter, the motions shall stand submitted.




                                                                                                :57




  CV-90                              CIVIL MINUTES - GENERAL                  Initials of Deputy Clerk KT
